Citation Nr: 1121438	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  11-06 632	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  In that decision, the RO denied the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.  The basis for the denial was that the appellant had previously been found to have forfeited his rights, claims, and benefits under VA law because he knowingly assisted in the presentation of fraudulent evidence.  See 38 U.S.C.A. § 6103(a) (West 2002).


FINDING OF FACT

In July 1959, VA Board on Waivers and Forfeitures found that the appellant forfeited his rights, claims and benefits under VA law based on fraud, a finding that is still in effect.


CONCLUSION OF LAW

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is precluded by the prior determination of fraud.  38 U.S.C.A. § 6103(a) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below resolution of the application is wholly dependent on interpretation of the applicable laws and regulations pertaining to forfeiture determinations.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In July 1959, VA found that medical affidavits submitted by the appellant in a claim for service connection benefits were false and fraudulent.  Pursuant to 38 U.S.C.A. § 6103(a) (formerly 38 U.S.C.A. § 3503(a)), any party who knowingly makes a false or fraudulent affidavit, declaration, certificate or statement concerning any claim for benefits under any of the laws administered by the Secretary of the Department of Veterans Affairs shall forfeit all rights, claims, and benefits under all laws administered by VA (except laws pertaining to insurance benefits).  

In March 2009, the appellant applied for compensation under the recently enacted American Recovery and Reinvestment Act, under which a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

Section 1002 (d) contains eligibility requirements similar to those applicable to claims for other benefits under VA law, i.e., service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, or service in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538), as well as discharge under conditions other than dishonorable.  See also 38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40 (2010).  Section 1002(j)(2) of the new law also provides that VA will administer its provisions in a manner consistent with VA law except to the extent otherwise provided in the statute.

The appellant is seeking a benefit other than those which he was seeking when it was found he committed fraud warranting forfeiture of his VA benefits.  However, he is precluded from receiving these benefits by the prior determination of forfeiture based on fraud.  See 38 U.S.C.A. § 6103(a).  Although the appellant has denied having submitted any false documents, the fact remains that the record contains the false documents.  Furthermore VA determined in July 1959 that the appellant had submitted such documents and that he had forfeited all rights, claims and benefits under the laws administered by VA.  The new statute provides that VA will administer its provisions in a manner consistent with VA law.  VA law precludes the appellant from receiving VA benefits based on the finding of forfeiture based on fraud.  Thus, the appellant is precluded as a matter of law from receiving a one-time payment from the Filipino Veterans Equity Compensation Fund, and his claim for this benefit must therefore be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

To the extent that the appellant seeks to overturn the prior finding of fraud, that matter is referred to the RO for appropriate consideration.  See Trilles v. West, 13 Vet. App. 314, 322 (2000) (when a claimant attempts to have forfeited benefits restored, he is attempting to reopen a claim for revocation of forfeiture, and that the action is similar to reopening of disallowed claims for VA benefits under 38 U.S.C.A. § 5108).









ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


